Case 3:21-bk-31172-SHB   Doc 1 Filed 07/07/21 Entered 07/07/21 09:57:15   Desc
                         Main Document    Page 1 of 7
Case 3:21-bk-31172-SHB   Doc 1 Filed 07/07/21 Entered 07/07/21 09:57:15   Desc
                         Main Document    Page 2 of 7
Case 3:21-bk-31172-SHB   Doc 1 Filed 07/07/21 Entered 07/07/21 09:57:15   Desc
                         Main Document    Page 3 of 7
Case 3:21-bk-31172-SHB   Doc 1 Filed 07/07/21 Entered 07/07/21 09:57:15   Desc
                         Main Document    Page 4 of 7
Case 3:21-bk-31172-SHB   Doc 1 Filed 07/07/21 Entered 07/07/21 09:57:15   Desc
                         Main Document    Page 5 of 7
Case 3:21-bk-31172-SHB   Doc 1 Filed 07/07/21 Entered 07/07/21 09:57:15   Desc
                         Main Document    Page 6 of 7
Case 3:21-bk-31172-SHB   Doc 1 Filed 07/07/21 Entered 07/07/21 09:57:15   Desc
                         Main Document    Page 7 of 7
